Order entered September 22, 2020




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00211-CR

                         CYZE RODGERS, Appellant

                                      V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F18-75588-R

                                   ORDER

      Before the Court is appellant’s September 21, 2020 motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

on October 20, 2020.

                                           /s/   LANA MYERS
                                                 JUSTICE